Case 6:20-cv-00536-JCB-JDL Document 5 Filed 01/28/21 Page 1 of 1 PageID #: 10




                                  No. 6:20-cv-00536

                              Gary Daivon Cutright,
                                     Petitioner,
                                         v.
                             United States of America,
                                    Respondent.


                                      ORDER

              On October 2, 2020, petitioner Gary Daivon Cutright, pro-
           ceeding pro se, filed the above-styled petition for a writ of ha-
           beas corpus. The case was referred to United States Magistrate
           Judge John D. Love pursuant to 28 U.S.C. § 636(b). Doc. 2.
               On October 6, 2020, the magistrate judge instructed peti-
           tioner to file an amended petition on the correct form. Doc. 3.
           Petitioner failed to do so. On November 18, 2020, the magis-
           trate judge entered a report recommending that petitioner’s
           case be dismissed without prejudice for want of prosecution
           and failure to obey a court order. Doc. 4.
               There being no objections, and the court being satisfied
           that the report contains no clear error, the court accepts the
           findings and conclusions of the magistrate judge. Accord-
           ingly, the petition is dismissed without prejudice for failure
           to prosecute and for failure to comply with a court order. All
           motions not previously ruled on are denied. The clerk of
           court is directed to close this case.
                                So ordered by the court on January 28, 2021.



                                              J. C AMPBELL B ARKER
                                            United States District Judge
